Dear Representative Templet:]
You have requested an opinion of the Attorney General regarding whether a firearm for which no permit exists can be legally secured inside a vehicle within a State Park Wildlife and Fisheries Preserve.
As an initial matter, we observe that Louisiana Law does not require a person to obtain a permit to own or possess a firearm unless the weapon fits the definition of "firearm" contained in La.R.S. 40:1781, for which registration is required under La.R.S. 40:1783.1 A permit is required if someone other than a peace officer or other designated individuals seeks to carry a concealed weapon.2 From your inquiry, it is unclear what *Page 2 
you mean by "firearm" or by "permit." For the purposes of this opinion, we presume that the weapon involved is one that is otherwise owned and possessed legally, but for which a concealed weapon permit has not been obtained by the owner.
La.R.S. 32:292.1(A) provides the general rule3 relating to transportation and storage of firearms in privately owned motor vehicles. It states as follows:
(A) Except as provided in Subsection D of this Section, a person who lawfully possesses a firearm may transport or store such firearm in a locked, privately-owned motor vehicle in any parking lot, parking garage, or other designated parking area.
While La.R.S. 32:292.1 allows the transportation and storage of firearms in privately owned motor vehicles in Louisiana, La.R.S.32:292.1(D)(1) provides that this section shall not apply to "[a]ny property where the possession of firearms is prohibited under state or federal law."
Therefore, since your question involves the possession of a firearm on a "State Park Wildlife and Fisheries Preserve," it must be considered whether a State Park Wildlife and Fisheries Preserve is considered "any property where the possession of firearms is prohibited under state or federal law" under La.R.S. 32:292.1(D)(1).
State Parks are regulated by the Louisiana Department of Culture, Recreation, and Tourism. La.R.S. 56:1687.1 provides that:
the Secretary of the Department of Culture, Recreation and Tourism shall promulgate and adopt rules and regulations for . . .state historic sites, state preservation areas, and other lands under the jurisdiction and control of the office of state parks.
Title 25 of the Louisiana Administrative Code contains the regulations pertaining to activities prohibited on Office of State Parks holdings adopted by the Department of Culture, Recreation, and Tourism pursuant to La.R.S. 56:1687.1. Office of State Parks holdings include "State Preservation Areas," "State Preservation Sites," "State Historic Sites," "State Parks," and "State Experimental Sites."4 The Louisiana Administrative Code states that "[t]he possession and/or use of any weapon, including but not limited *Page 3 
to shotguns, rifles, pistols, and bow and arrows within a site is prohibited."5 While this is the general rule, the Code also includes exceptions. It provides that:
This prohibition shall not apply to:
  (1) any law enforcement officer in the performance of his official duties; (2) historic weapons or reproduction historic weapons when used in accordance with department policies and procedures; (3) weapons kept unloaded in a case within a locked vehicle; (4) instances where the assistant secretary has granted special permission because the use of weapons will be used in a manner that furthers the purposes and objectives of the [Office of State Parks].6
Under the laws and regulations provided above, a person who legally owns a firearm may secure the firearm in a case stored in a locked vehicle while visiting property owned and administered by the Office of State Parks, provided that weapon is kept unloaded.
We also observe that it is unlawful for any person to "have in his possession or keep, while on the lands [designated as state Wildlife Management Areas], any firearms . . ., unless the person previously has been expressly authorized by a permit from the Department [of Wildlife and Fisheries] to do so and only for the purpose and under the conditions specified in the permit." La.R.S. 56:109(C). It is the understanding of this office that the Louisiana Department of Wildlife and Fisheries currently recognizes a valid Louisiana hunting license as a "permit" sufficient to satisfy the requirements of this provision.
In addressing firearms, the General and Wildlife Management Area Hunting Rules and Regulations7 expressly provide that loaded firearms may not be carried by a person in a wildlife management area unless a proper permit or other authority exists. It must be understood that even though loaded firearms and carrying them on one's person are subject to more severe regulations, one may still store an unloaded firearm in a case in a locked vehicle on a State Wildlife Management Areas or Deer Management Assistance Program Areas.
We thus conclude that, the answer to your question depends on the official designation of the land area in question. An unloaded firearm may be secured in a case in a locked *Page 4 
vehicle on State park holdings without a special permit. However, firearms may not be possessed on State Wildlife Management Areas or Deer Management Assistance Program Areas, without a prior specific permit issued by the appropriate agency or designee for that land area, and then a firearm may be possessed only as specified in the permit. The holding of a concealed weapon permit under state law would not affect these conclusions.
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
Yours very truly,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY: _________________________
  DANIEL D. HENRY JR. Assistant Attorney General
JDC/DDH/jv
1 La.R.S. 40:1781(3) defines a "firearm" as "a shotgun having a barrel of less than eighteen inches in length; a rifle having a barrel of less than sixteen inches in length; any weapon made from either a rifle or a shotgun if said weapon has been modified to have an overall length of less than twenty-six inches; any other firearm, pistol, revolver, or shotgun from which the serial number or mark of identification has been obliterated, from which a shot is discharged by an explosive, if that weapon is capable of being concealed on the person; or a machine gun, grenade launcher, flame thrower, bazooka, rocket launcher, excluding black powder weapons, or gas grenade; and includes a muffler or silencer for any firearm, whether or not the firearm is included within this definition. Pistols and revolvers and those rifles and shotguns which have not previously been defined in this Paragraph as firearms from which serial numbers or marks of identification have not been obliterated are specifically exempt from this definition."
2 La.R.S. 14:95 prohibits concealing a firearm on one's person, unless that person is a peace officer or other authorized official or obtains a concealed weapons permit from the office of State Police or a parish Sheriff under La.R.S. 40:1379.1 or 40:1379.3.
3 La.R.S. 32:292.1 contains the general rule in Louisiana for the transportation and storage of firearms in privately owned motor vehicles. This opinion only considers the law surrounding the process for legally securing a firearm in a vehicle on Louisiana State Park property. La.R.S. 32:292.1(D)(2) and (D)(3) include other provisions that may be relevant in other circumstances not relevant here.
4 La.R.S. 56:1684.
5 LAC 25:IX.313(B).
6 Id. (emphasis added).
7 LAC 76:XIX.111(G).